DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 11/3/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 and 5/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting influenza A infections, does not reasonably provide enablement for preventing influenza A infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Nature of the invention/Breadth of the claims. The claims are drawn to a method for preventing an infection by influenza A virus at a dose of about 3000mg of an antibody comprising the CDRs of SEQ ID NO:s 3-5 and 8-10, which are also present in the variable chains of SEQ ID NO:s 2 and 7.  The claimed invention is also drawn to a composition that comprises an antibody comprising the CDRs of SEQ ID NO:s 3-5 and 8-10, which are also present in the variable chains of SEQ ID NO:s 2 and 7 and this composition is for preventing influenza A virus infection in a patient.
State of the prior art/Predictability of the art. The state of the art acknowledges many influenza vaccines that can decrease infection rates and/or reduce the severity of influenza infections.  However, preventing influenza infection or disease associated with influenza has a higher clinical benchmark. Bouvier (Vaccines, 2018, Vol. 6, No. 58, pages 1-15) teach on pages 4-5 that while developing a vaccine that can prevent infection by influenza is a goal of researchers, the vaccines in use (as of 2018) achieved a 10-60% effectiveness rate. Moreover, to prevent infection by influenza, a vaccine would need to be capable of eliciting an immune response or block infection of all susceptible cells in a host. Moreover, as Bouvier teaches on page 4 antigenic drift occurs with influenza viruses and as a result, antibodies once capable of binding influenza can lose that ability.
Working examples. The specification provides data related to in vivo safety and pharmacokinetics in adult human subjects.  No working examples are provided that suggest or imply preventing influenza A viral infections by administering the claimed antibody (with or without co-administration of oseltamivir or zanamivir).
Guidance in the specification. The specification provides guidance towards using the claimed antibodies to prevent influenza A infections or diseases associated with the infection.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicant’s point to working examples in WO 2015/051010 in which antibodies are tested for anti-influenza properties in vivo.  These examples establish that animals receiving the antibodies are protected from death by when these antibodies are administered.  However, these examples don’t establish that influenza viral infections were prevented.  As stated in the previous Office action, to prevent infection by influenza, a vaccine would need to be capable of eliciting an immune response or block infection of all susceptible cells in a host.  The instant invention requires that influenza virus infection is prevented upon administering to a patient about 3000 mg of an antibody having SEQ ID NO:s 3-5 and 8-10, which includes the blocking of influenza virus from infecting the patient at the cellular level.  Alternatively, a method of preventing influenza virus associated disease can be achieved depending on the therapeutic treatment.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648